Citation Nr: 1134671	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  05-40 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel






INTRODUCTION

The Veteran served on active duty from December 1981 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2010, the Board remanded the claim for additional development and readjudication.  The Board is satisfied as to substantial compliance with its June 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included providing the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU and obtaining an opinion as to whether the Veteran is unemployable and whether his unemployability is due to a service-connected disability.  As such, the case is now ready for disposition. 


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are as follows: low back pain status post L4-to-sacrum fusion secondary to L5 spondylolysis (rated as 40 percent disabling), neurological impairment of the right lower extremity (rated as 10 percent disabling), avulsion nail residuals of the left middle finger (rated as zero percent disabling), and left great toe keratosis (rated as zero percent disabling), with a combined disability rating of 50 percent.

2.  Based on a preponderance of the evidence of record, the Veteran's service-connected disabilities are not shown to preclude him from securing and following substantially gainful employment.




CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in June 2010 that fully addressed all four notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the claim was readjudicated, and a supplemental statement of the case was issued in June 2011.  Consequently, the Board finds that the duty to notify has been satisfied.

With respect to the Dingess requirements, in June 2010, the RO also provided the Veteran with notice of what type of information and evidence was needed to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA) records.  The Veteran also submitted additional records and written statements in support of his claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, specific VA medical opinions pertinent to the issue on appeal were obtained in March 2009 and December 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  The December 2010 addendum opinion explicitly addressed the question of whether the Veteran's service connected disabilities result in his unemployability.

The Board recognizes that the Veteran was last physically examined over two-and-a-half years ago (March 2009).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence, nor is it contended, indicating that there has been a material change in the severity of the Veteran's service-connected disorders since the March 2009 VA examination.  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that he is entitled to a TDIU rating, as his service-connected disabilities render him unemployable.  By way of history, the Veteran initially filed a claim for a TDIU in January 1990, alleging that his service-connected back injury rendered him too disabled to work as of August 1988.  This claim was denied in a June 1991 rating decision, which the Veteran did not appeal.  The Veteran again filed a claim for a TDIU in October 2001, alleging that his service-connected back injury rendered him too disabled to work as of April 2001.  This claim was denied in February 2002 and July 2002 rating decisions.  The current claim for TDIU was raised as part of the Veteran's October 2004 claim for an increased rating for his service-connected low back pain status post L4-to-sacrum fusion secondary to L5 spondylolysis.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record).  

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran does not satisfy the percentage requirements noted above.  His service-connected disabilities include: low back pain status post L4-to-sacrum fusion secondary to L5 spondylolysis (rated as 40 percent disabling), neurological impairment of the right lower extremity (rated as 10 percent disabling), avulsion nail residuals of the left middle finger (rated as zero percent disabling), and left great toe keratosis (rated as zero percent disabling).  His combined disability rating is 50 percent.

When a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, at the RO level, rating boards are to submit to the Director, Compensation and Pension Service, for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board is to include in its submission a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue. 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102 (2010).

Here, in his prior VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), dated in October 2001, the Veteran indicated that he completed the General Educational Development (GED) test and became too disabled to work as of April 2001.  He indicated that he last worked fulltime as a truck driver in April 2001, at which time he left his job due to his service-connected back disorder.  

A VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits), received from the Veteran's former employer in January 2002, indicated that the Veteran was employed as a tractor trailer driver until October 2001, although he last worked on a fulltime basis in April 2001 and remained off work due to a "work injury" since that time.  His date of last payment was October 12, 2001.  It noted that his job duties prior to April 2001 consisted of driving a tractor trailer, loading and unloading appliances from the trailer to worksites, and installing those appliances.  It also noted that permanent restrictions prevented the Veteran from performing essential functions of his position.  Significantly, although the VA Form 21-4192 makes reference to a "work injury" as the impetus for the Veteran ending fulltime employment, it makes no specific reference to the Veteran's back disorder.  

A sleep consultation report dated in March 2000 indicated that the Veteran had been employed for the past 6 years as both a truck driver and a supervisor.  

A review of the Veteran's Social Security Administration (SSA) records revealed that the Veteran fell down a flight of stairs and injured his left shoulder in March 1997.  He was diagnosed with rotator cuff tendonitis as well as acromioclavicular inflammation and underwent arthroscopic subacromial decompression with limited labral debridement, distal clavicle resection, and arthroscopic anterior-inferior limited stabilization in August 1997.  A May 2001 consultation report indicated that the Veteran had been "doing great" until he suffered an on-the-job injury in February 2001 when he fell off his trailer and onto a washing machine that he had unloaded into a scrap metal yard.  He reported developing pain in his foot, back, and left shoulder.  He underwent surgery for arthroscopic cervical decompression in June 2001 and was off work from March 2001 to August 2001, at which time he was released from employment after a Functional Capacity Evaluation found him to have reached maximal medical improvement.  Specifically, the August 2001 Functional Capacity Evaluation found that the Veteran was not able to meet the job demands of lifting waist to eye, and recommended that the Veteran avoid overhead lifting when possible and use the right arm when possible to carry instead of the left arm.  

The Veteran filed a claim for SSA disability benefits in September 2001, at which time he indicated that he was unable to work due to sleep apnea, shoulder injury, back injury, asthma, and a growth on his foot.  He indicated that his disorders limited his ability to work because he could no longer drive trucks due to his sleep apnea.  He specified that prior to his unemployment, he was restricted to a 10-hour work day, he was late due to sleep apnea, and he was limited to lifting 15 pounds.  He indicated that he stopped working in April 2001 due to shoulder pain and the aforementioned weightlifting restrictions.  He indicated that he obtained in GED in 1980 and that he completed specialized truck driver training in 1995.  


An October 2001 Physical Residual Functional Capacity Assessment conducted during the development of his SSA claim indicated that the Veteran's low back pain, left shoulder injury, and sleep apnea limited the Veteran to occasionally lifting or carrying a maximum weight of 20 pounds, frequently lifting or carrying a maximum weight of 10 pounds, and standing or walking a total of 6 hours in an 8-hour workday.  Occasional limitations on climbing, balancing, stooping, kneeling, crouching, and crawling were also noted.  The Veteran was also limited with respect to reaching in all directions (including overhead).  

In February 2003, the SSA found that the Veteran was disabled since April 20, 2001, due to "severe" impairments of sleep apnea, shoulder injury, a history of two shoulder surgeries, a history of back surgery, a growth on his foot, degenerative disc disease of the spine, and asthma.  The administrative law judge determined that the Veteran's various disabilities rendered him able to perform significantly less than the full range of sedentary work, that he was unable to return to any of his past relevant work, and that his high-school education and unskilled work background rendered him unable to make an adjustment to any work that existed in significant numbers in the national economy.

The Veteran was afforded a VA spine examination in January 2002, at which time the examiner described his back disability as "mild."  He stated that, "I do not believe that he is completely disabled to cause him complete unemployability."  He further opined that, "He may require a limited non-labor intensive type of employment which does not force him to either sit or stand for prolonged periods of time but the patient is able to walk easily, somewhat slow in moving and getting around, but he is not unemployable at this time because of his back disability."  

The Veteran was also afforded a VA general examination in January 2002, at which time he was diagnosed with chronic low back pain with history of L5-S1 fusion and degenerative disc disease of the facets, hyperlipidemia, tobacco dependence, sleep apnea, asthma per history, and a history of left shoulder injury with chronic pain.  The examiner opined that the Veteran's low back pain and sleep apnea prevented him from continuing his occupation as a truck driver.  Specifically, the examiner explained that returning to work as a truck driver would be dangerous due to excessive daytime sleepiness.  In addition, the examiner indicated that the Veteran had a lumbar fusion in the past and complained of continued low back pain, especially with prolonged sitting.  This would interfere with the prolonged sitting required with driving a truck.  The examiner opined that none of the other diagnoses contributed to the Veteran's unemployability.  

The Veteran was afforded a VA peripheral nerves examination in July 2002, at which time he was diagnosed with history of spinal fusion of the lumbosacral spine with L4-5 radiculopathy into the right leg.  The examiner opined that the radiculopathy caused much pain and some numbness which significantly impaired his daily functioning.  

In correspondence dated in October 2004, the Veteran's private physician, G. J. Patton, M.D., opined that if the Veteran were employed today, he would only be able to work part of the time, and most likely be off work 6 weeks per year, as a result of his back-related problems.  

The Veteran was afforded a VA spine examination in December 2004, at which time he was diagnosed with low back pain status post attempt at fusion from L4 to the sacrum.  The examiner indicated that the Veteran did have limitation of activities due to the pain from repetitive flexion and extension, but opined that the Veteran's fatigue, weakness, and lack of endurance had as much to do with his inactivity and obese state as opposed to the back disorder per se.  

The Veteran was most recently afforded a VA spine examination in March 2009, at which time he was diagnosed with degenerative disc disease of the lumbosacral spine and lumbar spondylolisthesis.  The examiner opined that these conditions prevented the Veteran from engaging in sports; had a severe effect on chores, exercise, recreation, and traveling; a moderate effect on shopping, bathing, dressing, and toileting; a mild effect on grooming; and no effect on feeding.  

Pursuant to the Board's June 2010 remand instructions, the author of the March 2009 issued an addendum in December 2010, in which she opined that no condition for which the Veteran was examined would totally preclude his being engaged in gainful employment.  The examiner indicated that the Veteran tried working as a cab driver, but did not work on days that he did not feel well and eventually quit.  She opined that he would be more suited to sedentary-type work due to his back condition rather than physical labor.  In addition, she indicated that the Veteran's "overall physical deconditioning and claim of not feeling well most of the time and need for pain medication to control back pain symptoms" would impair his being able to retain work.  

At 50 percent, the Veteran's combined disability rating does not meet the schedular criteria for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) (2010).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.

Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extra-schedular evaluation under 38 C.F.R. § 4.16(b) (2010).

However, the Board itself cannot assign an extra-schedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's C&P Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of C&P Service for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C&P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter . . . subject to decision by the Secretary shall be subject to one review on appeal to the . . . Board.").

In this case, in recognition of the severity of and impairment caused by his service-connected disabilities, the Veteran is currently in receipt of a combined 50 percent disability rating.  Based on the evidence discussed above, the Board finds that a preponderance of the evidence of record does not demonstrate that the Veteran's service-connected disabilities (low back pain status post L4-to-sacrum fusion secondary to L5 spondylolysis, neurological impairment of the right lower extremity, avulsion nail residuals of the left middle finger, and left great toe keratosis) alone actually preclude him from engaging in substantially gainful employment.  The Board finds no evidence of record suggesting that his case is outside the norm requiring extraschedular consideration.  Thus, entitlement to a TDIU rating due to the Veteran's service-connected disabilities is not warranted.

The Board emphasizes that the January 2002 VA spine examiner explicitly opined that, "I do not believe that he is completely disabled to cause him complete unemployability" and explained that the Veteran may require a limited non-labor intensive type of employment which does not force him to either sit or stand for prolonged periods of time.  Similarly, although the December 2010 VA examiner opined that the Veteran's degenerative disc disease of the lumbosacral spine and lumbar spondylolisthesis prevented the Veteran from engaging in sports and had a severe effect on chores, exercise, recreation, and traveling, she later specified that these conditions would not totally preclude his being engaged in gainful employment, although he would more likely be suited to sedentary work.  

The Board acknowledges that the examiner at the January 2002 VA general examination opined that low back pain and sleep apnea prevented the Veteran from continuing his occupation as a truck driver.  However, the Board notes that the Veteran is not service connected for sleep apnea, and thus it may not be considered in determining the Veteran's entitlement to TDIU.  Further, the January 2002 VA examination report does not state or imply that the Veteran is incapable of doing sedentary work due specifically to his service-connected disabilities, to include a low back disorder.  Rather, it merely opines as to his ability to continue his former occupation as a truck driver, a job which involved intense physical labor.

Similarly, the Board acknowledges that the July 2002 VA peripheral nerves examiner opined that the Veteran's service-connected right leg radiculopathy caused much pain and some numbness which significantly impaired his daily functioning, and that the December 2004 VA spine examiner opined that that the Veteran did have limitation of activities due to the pain from repetitive flexion and extension.  However, the Board again emphasizes that neither examiner stated or implied that the Veteran was incapable of doing sedentary work due specifically to his service connected disabilities.  

Recognition is given to the October 2004 correspondence in which the Veteran's private physician opined that if the Veteran were still working, he would "most likely be off work 6 weeks out of the year due to his back related problems."  The private physician never opines that the Veteran is totally unemployable to his back-related problems.  Moreover, and of significant import, when he was examined in March 2009, the Veteran denied any incapacitating episodes due to his spine in the past year.  

The Board notes that the Veteran has been found totally disabled by Social Security Administration (SSA).  However, although the Veteran claimed on his October 2001 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) that his service-connected back disability rendered him too disabled to work as of April 23, 2001, a review of his SSA records shows that he stopped working at that time primarily due to a left shoulder injury sustained while falling from his trailer in February 2001.  Indeed, on his September 2001 SSA Disability Report, the Veteran indicated that his ability to work was limited because he could no longer drive trucks due to his sleep apnea, and that he stopped working in April 2001 due to shoulder pain and the weightlifting restrictions associated with his shoulder injury.  The Veteran is not service connected for sleep apnea or a left shoulder disorder.  As such, these disabilities may not be considered in determining the Veteran's entitlement to TDIU.  Interestingly, although "back injury" and "growth on foot" are listed as two of several conditions that limited his ability to work, they are not cited as the reason he stopped working.  

Although VA is required to consider the SSA's findings, VA is not bound by their conclusions.  Adjudication of VA and Social Security claims is based on different laws and regulations.  Additionally, the February 2003 award of SSA disability benefits was based not only on the Veteran's service-connected history of back surgery (low back pain), degenerative disc disease of the spine (low back pain) and a growth on his foot (left great toe keratosis), but non-service-connected disabilities such as sleep apnea, shoulder injury, a history of two shoulder surgeries, and asthma.  Indeed, a review of the Veteran's SSA and employment records suggest that his primary reason for ending his fulltime employment in April 2001 was left shoulder pain associated with his February 2001 on-the-job injury.

Therefore, as the claims folder does not contain competent clinical medical evidence supporting the notion that the Veteran's service-connected disabilities, alone, produce unemployability, the Board finds no evidence reflecting a factor which takes the case outside the norm.  The Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability.  However, the preponderance of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  


The Board acknowledges the Veteran's assertions that he is unable to work due to his service-connected disabilities.  It must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

As discussed above, the Veteran's statements asserting that his service-connected disabilities (most notably his back disorder) alone prevent him from securing or following any substantially gainful employment are inconsistent with the probative evidence of record.  As such, the Board finds that his assertions of unemployability lack credibility and are without probative value.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing).  

For the foregoing reasons, referral of the case to the Director of C&P Service for determination as to entitlement to a TDIU rating is not warranted.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.



ORDER

A total disability rating based on individual unemployability due to service-connected disabilities is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


